771 N.W.2d 799 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Todd Alan BINSCHUS, Defendant-Appellant.
Docket No. 138749. COA No. 283799.
Supreme Court of Michigan.
September 18, 2009.

Order
On order of the Court, the application for leave to appeal the March 24, 2009 judgment of the Court of Appeals is considered and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would remand this case for resentencing.